                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


KATHLEEN JENKINS                                                      CIVIL ACTION

VERSUS                                                                NO. 19-278-JWD-EWD

STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY


                                     NOTICE AND ORDER

         This is a civil action involving claims for damages based upon the injuries allegedly

sustained by Plaintiff Kathleen Jenkins (“Plaintiff”) on March 27, 2017 in St. Tammany Parish,

Louisiana when Plaintiff’s vehicle was struck in the front by the vehicle driven by Ty Anthony

Priola (the “Accident”). 1 On or about March 25, 2019, Plaintiff filed her Original Petition for

Damages (“Petition”) against her uninsured/underinsured motorist insurer, State Farm Mutual

Automobile Insurance Company (“State Farm”) in the Nineteenth Judicial District Court for the

Parish of East Baton Rouge. 2 On May 6, 2019, State Farm removed the matter to this Court

asserting that this Court has diversity jurisdiction under 28 U.S.C. § 1332. 3

         Proper information regarding the citizenship of all parties, and the amount in controversy,

is necessary to establish the Court’s diversity jurisdiction, as well as to make the determination

required under 28 U.S.C. § 1441 regarding whether the case was properly removed to this Court.

The Notice of Removal alleges that Plaintiff is a domiciliary of Louisiana and State Farm is an




1
  R. Doc. 1-2, ¶ III.
2
  R. Doc. 1-2.
3
  R. Doc. 1, ¶¶ 14, 16.
Illinois corporation with its principal place of business in Illinois; therefore, complete diversity of

citizenship appears to exist. 4

         However, it is not clear from the Notice of Removal or the Petition whether Plaintiff’s

claims likely exceed $75,000, exclusive of interest and costs. 5 The Petition alleges Plaintiff’s

injuries as follows:

                                                      VI.

         Petitioner, KATHLEEN JENKINS, avers that the sudden, unexpected, and
         violent blow of the collision caused her to receive severe and painful
         injuries to her mind and body, which include, but are not limited to:
         complaints of chest pain and right forearm pain with abrasions, swelling
         and bruising, nausea, a fractured sternum, cervical spine pain, headaches, a
         cervical disc herniation measuring 4.5 mm at C5-6, and a disc bulging at
         C6-7, which are requiring ongoing therapeutic, diagnostic and possible
         operative care.

                                                      VII.

         The injuries caused by the above described accident have caused Petitioner,
         KATHLEEN JENKINS, prolonged pain and suffering, extending to the
         present date, and will continue to cause Petitioner future pain, suffering, and
         medical expenses. 6

In connection with these injuries, Plaintiff seeks damages for past, present, and future medical

expenses, physical pain and suffering and loss of function, and mental anguish and emotional

distress, as well as loss of enjoyment of life, permanent partial disability, costs, and interest. 7

         In the Notice of Removal, State Farms solely relies on the above allegations as support for

the assertion that “it is facially apparent that the amount in controversy exceeds $75,000, exclusive




4
  R. Doc. 1, ¶¶ 6-7 and see R. Doc. 1-2, introductory paragraph.
5
  See 28 U.S.C. §1332(a).
6
  R. Doc. 1-2, ¶¶ VI-VII.
7
  R. Doc. 1-2, ¶ VIII and prayer for damages.

                                                          2
of interest and costs for this Court to assume jurisdiction over this matter under 28 U.S.C. § 1332.” 8

However, the foregoing does not provide enough information to determine if Plaintiff’s claims

will exceed $75,000 exclusive of interest and costs. First, Plaintiff’s general allegations of “severe

and painful injuries to mind and body,” chest, arm, and cervical spine pain, bruising and swelling,

headaches, nausea and demands for general categories of damages (e.g., medical expenses,

physical pain and suffering, and mental anguish, etc.) 9 are insufficient. “Courts have routinely

held that pleading general categories of damages, such as ‘pain and suffering, disability, lost

wages, loss of earning capacity, medical expenses, etc.,’ without any indication of the amount of

the damages sought, does not provide sufficient information for the removing defendant to meet

his burden of proving that the amount in controversy is satisfied under the ‘facially apparent’ test.”

Davis v. JK & T Wings, Inc., and cases cited therein. 10 Further, the limited description of Plaintiff’s

actual injuries (which alleges a fractured sternum, a cervical disc herniation at C5-6, and a disc

bulge at C6-7), and the demand for damages due to “permanent partial disability,” while more

instructive are still insufficient. 11 The Petition does not provide any information regarding the

extent of the fracture or any related treatment. Additionally, State Farm has cited no authority that

would indicate whether damages associated with a fractured sternum are sufficient to exceed the

jurisdictional minimum and a general review of quantum cases demonstrates that general damages

awards for multiple bulging discs often (if not more often than not) do not exceed $30,000-$45,000,

even where the plaintiff is actually treated with steroid injections. 12 Finally, this Court has


8
  R. Doc. 1, ¶¶ 11-14.
9
  R. Doc. 1-2, ¶¶ VI-VIII.
10
   No. 11-501, 2012 WL 278728, at *3 (M.D. La. Jan. 6, 2012).
11
   R. Doc. 1-2, ¶¶ VI and VIII.
12
   Cole v. Mesilla Valley Transportation, No. 16-841, 2017 WL 1682561, at *5 (M.D. La. Mar. 15, 2017), report and
recommendation adopted, No. 16-841, 2017 WL 1684515 (M.D. La. May 1, 2017) citing Clement v. Carbon, 13-827
(La. App. 5 Cir. 4/9/14), 153 So.3d 460, 464 (affirming award of $30,000 in general damages for bulging disc at C5-
6); Moody v. Cummings, 09-1233 (La. App. 4 Cir. 4/14/10), 37 So.3d 1054, 1062 (affirming award of $45,000 in
general damages for minimal bulging at C2-3, C4-5, and C5-6, which appeared to be degenerative, and not traumatic

                                                        3
recognized that “[w]hether or not a herniated disc satisfies the amount in controversy often turns

on whether surgery is recommended.” 13 Accordingly, courts have found the lack of a

recommendation for surgery to be significant in determining whether a plaintiff seeking damages

including damages for a herniated disc meets the amount in controversy requirement when

balanced with other information in the record. 14 The Robinson Court specifically noted that:

“Although damage awards in cases involving non-surgical herniated discs are usually below the

jurisdictional minimum, those cases vary greatly depending on what other injuries are involved

and the type of treatment recommended.” 15 Further, even where some courts have ultimately found

the amount in controversy met based on disc herniation, those courts have noted the amount in

controversy was not facially apparent where, as here, the Petition lacked specificity. 16

         In this case, there is no indication of whether surgery is recommended for Plaintiff, the

specific treatment Plaintiff has received, the actual amount of medical expenses Plaintiff has

incurred thus far, the nature of Plaintiff’s alleged “permanent partial disability,” or whether



in origin, and pain for a period of 4 years); Mixter v. Wilson, 10-464 (La. App. 5 Cir. 12/14/10), 54 So.3d 1164, 1169
(increasing award for general damages to $30,000 where MRI revealed two ruptured discs and one bulging disc, and
plaintiff was treated with epidural steroid injections); Holford v. Allstate Ins. Co., 41,187 (La. App. 2 Cir. 6/28/06),
935 So.2d 758, 763 (affirming general damages award of $25,000 for “chronic back pain” where MRIs revealed mild
bulging discs at L1-2 and T11-12 likely aggravated by the accident); DiMaggio v. Williams, 04-1415 (La. App. 5 Cir.
3/29/05), 900 So.2d 1014, 1019 (affirming general damages award of $15,000 for two bulging discs); Orillac v.
Solomon, 33,701 (La. App. 2 Cir. 8/23/00), 765 So.2d 1185, 1190 (reducing general damages award to $30,000 where
MRI revealed minimal bulging of two discs and slight encroachment between vertebra); but see Locke v. Young,
42,703 (La. App. 2 Cir. 12/12/07), 973 So.2d 831, 847 (reducing award of $150,000 in general damages award for
two bulging discs to $75,000).
13
   Robinson v. Kmart Corp., No. 11–12, 2011 WL 2790192, at *4, n. 4 (M.D. La. Apr. 28, 2011), report and
recommendation adopted, 2011 WL 2937952 (M.D. La. July 14, 2011).
14
   See, e.g., Hebert v. Hanco Nat. Ins. Co., No. 07-362, 2009 WL 255948, at **4-5 (M.D. La. Feb. 3, 2009) (amount
in controversy not satisfied where plaintiff “suffers from a herniated disc, without any recommendation for surgery”
and the plaintiff “continues to work, continues to engage in activities of daily living, and does not seek damages for
mental anguish”); Espadron v. State Farm Mut. Auto. Ins. Co., No. 10–53, 2010 WL 3168417 (E.D. La. Aug. 9, 2010)
(amount in controversy not satisfied where plaintiff in car crash suffered a “herniated cervical disc [or] segmental
cervical instability” and a “herniated lumbar disc [or] segmental lumbosacral instability” and was a “potential surgical
candidate” and plaintiff stipulated that his damages did not exceed $50,000).
15
   2011 WL 2790192, at *4, n. 4.
16
   See, e.g., No. 05-1778, Reeves v. TPI Restaurants, Inc., 2007 WL 1308380, at *1 (W.D. La. April 13, 2007) (where
court relied on MRIs and cited jurisprudence). See also, McDonald v. Target Corp. of Minn., No. 11-598, 2011 WL
2160495, at *1 (E.D. La. June 1, 2011) (where court relied on medical reports and jurisprudence).

                                                           4
Plaintiff is currently working/expected to return to work and/or other work limitations. State Farm

has not offered any relevant medical information regarding Plaintiff’s injuries, treatment,

prognosis, and expenses in support of the amount in controversy. There is also no evidence of any

settlement demands, 17 discovery responses, and/or stipulations exchanged among the parties.

           Although Plaintiff has not filed a Motion to Remand, the Court sua sponte raises the issue

of whether it may exercise diversity jurisdiction in this matter, specifically whether the amount in

controversy requirement has been met. 18

         Accordingly,

         IT IS HEREBY ORDERED that on or before May 23, 2019, State Farm Mutual

Automobile Insurance Company shall file a memorandum and supporting evidence concerning

whether the amount in controversy requirement of 28 U.S.C. § 1332 is met.

         IT IS FURTHER ORDERED that on or before June 6, 2019, Plaintiff Kathleen Jenkins

shall file either: (1) a Notice stating that Plaintiff does not dispute that State Farm has established

the jurisdictional requirements of 28 U.S.C. § 1332, or (2) a Motion to Remand.

         The case will be allowed to proceed if jurisdiction is adequately established.

         Signed in Baton Rouge, Louisiana, May 9, 2019.



                                                      S
                                                      ERIN WILDER-DOOMES
                                                      UNITED STATES MAGISTRATE JUDGE




17
   Although the Petition alleges “amicable demand to no avail,” R. Doc. 1-2, ¶10, there is no information in the Notice
of Removal regarding any demands from Plaintiff.
18
   See McDonal v. Abbott Laboratories, 408 F.3d 177, 182, n. 5 (5th Cir. 2005) (“[A]ny federal court may raise subject
matter jurisdiction sua sponte.”).

                                                          5
